IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-18-00297-CV

                  IN RE MARVIN MARCELLA HARRIS, SR.



                                 Original Proceeding


                                       ORDER


       Relator filed a petition for writ of mandamus on September 14, 2018 and has filed

a motion for temporary relief pending this Court's ruling on the petition for a writ of

mandamus on September 27, 2018 which he asserts is unopposed. Relator’s motion for

temporary relief is granted. See TEX. R. APP. P. 52.10(b). Accordingly, the effect of the

temporary order of July 20, 2018 is stayed until further order of this Court.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order delivered and filed October 3, 2018